        Case: 18-60060, Doc
Case 2:16-bk-16833-SK   05/29/2019, ID: 11312179,
                            143 Filed   08/19/19 DktEntry: 44, Page14:06:48
                                                  Entered 08/19/19  1 of 2       Desc
                          Main Document      Page 1 of 2



                        UNITED STATES COURT OF APPEALS                   FILED
                                 FOR THE NINTH CIRCUIT                    MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: EDUARDO ENRIQUE VALLEJO,                 No. 18-60060

                   Debtor                       BAP No. 18-1015

------------------------------
                                                ORDER
EDUARDO ENRIQUE VALLEJO,

                   Appellant,

  v.

U.S. BANK TRUST, N.A.,

                   Appellee.

Before: LEAVY, CALLAHAN, and BEA, Circuit Judges.

       During the pendency of this appeal, we dismissed debtor’s separate appeal

challenging the bankruptcy court’s order dismissing his bankruptcy case. Because

the bankruptcy court’s dismissal order has become final, there is no effective relief

we can give to debtor in this appeal and we dismiss this appeal as moot. See

Castaic Partners II, LLC v. Daca-Castaic, LLC (In re Castaic Partners II, LLC),

823 F.3d 966, 969 (9th Cir. 2016) (a bankruptcy appeal becomes constitutionally

moot if the underlying bankruptcy case is dismissed and that dismissal is allowed

to become final).
        Case: 18-60060, Doc
Case 2:16-bk-16833-SK   05/29/2019, ID: 11312179,
                            143 Filed   08/19/19 DktEntry: 44, Page14:06:48
                                                  Entered 08/19/19  2 of 2      Desc
                          Main Document      Page 2 of 2



      All pending motions are denied as moot.

      DISMISSED.




                                        2                                     18-60060
